Title: Proposed Article Regarding American Trade with Great Britain, [ca. 27 April 1783]
From: Adams, John,Franklin, Benjamin,Hartley, David,Jay, John,Laurens, Henry
To: 


[ca. 27 April 1783]

Article. Manufactures. foreign Commodities.
It is agreed, that American Merchants shall be allowed to import into any Part of the Dominions of his Britannic Majesty and there Sell and dispose of any Manufactures of the said United states or any other Merchandizes, of whatever kind of the Growth Production or Manufacture of any Part of the World, for the Purpose of making Remittances and paying their bonâ fide Debts to British Merchants, subject however to such Duties as have been or may be imposed by Parliament.
